United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 00-1912
                                  ___________

Charles Armstrong,                       *
                                         *
             Appellant,                  *
                                         *
       v.                                *
                                         *
State of Missouri; Mel Carnahan,         *
Governor; St. Louis County, Missouri; *
Buzz Westfall, County Executive;         *
St. Louis County Government; City        *
of Vinita Park; Virginia Bira, Mayor     *
of Vinita Park, Missouri; Daniel B.      * Appeal from the United States
Kramer, Vinita Park, Missouri,           * District Court for the Eastern
Municipal Court Judge; R. Hartz,         * District of Missouri.
Vinita Park, Missouri, City Marshall;    *
Richard Aites, Vinita Park, Missouri     *        (UNPUBLISHED)
Police Officer; Unknown Mudd,            *
Vinita Park, Missouri Police Officer;    *
Unknown Vinita Park, Missouri, City      *
Court; Ku Klux Klan, Overland,           *
Missouri; Ku Klux Klan, of the State     *
of Missouri,                             *
                                         *
             Appellees.                  *
                                    ___________

                         Submitted: December 22, 2000

                              Filed: January 5, 2001
                                  ___________
Before McMILLIAN, BOWMAN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                         ___________

PER CURIAM.

       Charles Armstrong appeals the district court’s1 order dismissing without
prejudice his pro se civil rights complaint against numerous defendants. After careful
review of the record, we conclude that Mr. Armstrong’s complaint was frivolous and
failed to state a claim. See 28 U.S.C. § 1915(e)(2)(B)(i), (ii); Bray v. Alexandria
Women’s Health Clinic, 506 U.S. 263, 267-68 (1993); West v. Atkins, 487 U.S. 42,
48 (1988); Martin v. Sargent, 780 F.2d 1334, 1337 (8th Cir. 1985). Accordingly, we
affirm. See 8th Cir. R. 47A(a).

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable E. Richard Webber, United States District Judge for the Eastern
District of Missouri.
                                         -2-